Exhibit 10.1

PLATINUM LONG TERM GROWTH I, LLC

 

Outline of Funding

 

The following is an outline of the terms and conditions of a potential loan
transaction or series of transactions by which Platinum Long Term Growth I, LLC
(or its affiliates), Longview Special Financing, Inc. (or its affiliates) and
certain other parties would make available an aggregate of up to an additional
$2,500,000 (less any amounts advanced pursuant to the August Notes, as defined
in the August 4, 2008 Promissory Notes issued by the Company) in financing to be
secured as set forth below.

 

 

 

Issuer/Borrower.....................

NaturalNano, Inc. (the “Company”)

 

 

Symbol...............................

NNAN

 

 

Lenders..............................

Platinum Long Term Growth I, LLC (or its affiliates) (“Platinum”), Longview
Special Financing, Inc. (or its affiliates)

 

Description of Transaction:

 

 

General/Principal/Term...........

The obligation of the Lenders to advance funds would be set forth in a secured
Line of Credit Agreement. The principal amount of all advances would be due and
owing on January 31, 2010. The obligations of the Company pursuant to the Line
of Credit Agreement (the “Obligations”) would be evidenced by one or more
promissory notes issued to the Lenders.

 

 

Interest..............................

Interest shall accrue at the annual rate of 8% and be payable in arrears
monthly, in freely traded stock or in cash at the election of the Company. All
unpaid interest (and principal) shall be due and payable on maturity. No
payments shall be required to be made prior to January 31, 2009, unless such
payments may be made in shares of freely traded stock.

 

 

Ranking and Security..............

The Obligations will be secured on a pari-passu basis with the Company’s
existing indebtedness to the Lenders and their affiliates (the “Existing Debt”)
and (i) senior to all other current and future indebtedness of the Company, (ii)
secured by all of the assets of the Company and each of its subsidiaries and
(iii) unconditionally guaranteed by all subsidiaries of the Company. Each
Advance will be evidenced by a convertible promissory note, with a conversion
price of $.005 (the “Notes”).

 

 

Conditions to Each Advance.....

On Closing, the Company must have received (i) the irrevocable proxies of the
holders of more than 50% of the outstanding Common Stock approving an increase
to the authorized shares of Common Stock

 

 



 

 

--------------------------------------------------------------------------------

of the Company to an amount equal to at least two times the number of shares
issuable upon conversion of the Notes and the Preferred Stock and (ii) a
standard “lock up agreement” from each member of senior management prohibiting
transfers of their ownership interests until the Notes are paid or converted in
full. Each Advance under the Line of Credit Agreement would be subject to
customary and typical conditions, such as the confirmation of the truthfulness
of all representations, no events of default and the maintenance of perfected
security interests. Each Advance would be made pursuant to an agreed-upon
schedule, and subject to the additional conditions precedent:

 

 

•

The first Advance shall be made after company’s request and shall be on or
before September 26, 2008, and will be in an amount equal to approximately
$200,000.

 

•

The second Advance shall be made after Company’s request, and shall be on or
before October 31, 2008, and will be in an amount equal to approximately
$200,000. In addition to the conditions precedent applicable to all Advances,
prior to the second Advance, the Company must have received a firm commercial
order in the amount of not less the $400,000. The failure to receive such order
shall not be a default, but shall defer availability of the advance until order
is received.

 

•

The third Advance shall be made after Company’s request and shall be on or
before November 28, 2008, and will be in an amount approximately equal to
$200,000.

 

•

Advances occurring after the third Advance shall be made on a quarterly basis
within five (5) days after Company’s request in an amount approximately equal to
$575,000, shall be expressly subject to the Company’s meeting the Lenders’
performance goals for such quarter and shall be subject to such terms and
conditions as may be mutually agreed-to by the parties.

 

Events of default................... The Line of Credit will provide for normal
and customary events of default for secured debt instruments.

 

 

Covenants............................

Customary and typical secured indebtedness covenants, including prohibitions on
liens, indebtedness, organic changes (except such increases to the authorized
common stock as may be required to maintain sufficient shares reserved for
issuance in connection with the exercise/conversion of convertible securities),
affiliate transactions, dividends and investments. Further, the Company will
covenant to promptly provide, at its sole expense, any and all necessary legal
opinions and other documentation as may be reasonably required by the Lenders or
the Company’s transfer agent to effect transactions by the Lenders in the shares
of Common Stock, par value $.001 of the Company, issuable upon conversion of the
Notes and the Preferred Stock (as defined below).

 

 

Closing Conditions...............

In connection with the funding evidenced by the Line of Credit, the Lenders
shall restructure the Existing Debt so that the maturity date of the Existing
Debt is extended to match the maturity date of the Line of Credit Agreement. The
Lenders shall also cancel all warrants held by them (the “Warrants”). In
exchange for the restructuring of the Existing Debt and the surrender and
cancellation of the Warrants the

 

--------------------------------------------------------------------------------

Lenders shall be issued a series of Preferred Stock of the Company as described
in more detail below (the “Preferred Stock”).

 

 

Preferred Stock Terms............

The Lenders shall be issued 5,000,000 shares of Preferred Stock, each share of
which shall be convertible into 160 shares of Common Stock of the Company. The
Preferred Stock shall rank senior to all other equity interests of the Company,
participate in any dividends on an as-converted basis and have an initial
aggregate liquidation preference of $10,000. The Preferred Stock shall vote on
an as-converted basis with the Common Stock and contain typical protective
provisions.

General:

 

 

Beneficial Ownership Blockers

The Notes and the Preferred Stock shall contain customary 4.99% and 9.99%
beneficial ownership blockers, waivable at the holder’s discretion by providing
at least 61 days’ advanced written notice.

 

Due diligence and definitive

 

legal documentation.............

The consummation of the transaction will be subject to a satisfactory due
diligence review of the Company and its operations by the Lenders and its
counsel and other representatives. The transaction is also subject to the
negotiation and execution of definitive legal documentation, which will be
prepared by the Lenders’ legal counsel for review and comment by the Company’s
legal counsel. On closing, counsel to the Company shall deliver a legal opinion
in a form and substance typical for secured debt offerings and reasonably
acceptable to the Lenders.

 

 

Legal & due diligence costs......

The Company shall pay the legal fees of the Lenders.

 

It is expressly understood and agreed that the Lenders’ obligations hereunder
are conditioned upon the terms set forth herein (including the negotiation of
satisfactory documentation). The Outline of Funding is not a commitment by the
Lenders to extend any of the loans outlined above. Except for the Company’s
obligation to pay the legal expenses of the Lenders (as described above under
“Legal & due diligence costs”), which obligations are legally binding on the
Company, it is expressly understood that no liability or obligation of any
nature whatsoever is intended to be created by this Outline of Funding between
the parties signing below to proceed with the loan to the Company on the
conditions and terms described above. Without limiting the generality of the
foregoing, it is understood that any extension of credit by the Lenders is
contingent upon, among other things, the completion of legal and business due
diligence, the receipt of internal approvals and the negotiation and execution
of satisfactory definitive documentation.

 

--------------------------------------------------------------------------------

The foregoing terms and conditions are acceptable to the parties signing below
as a basis for proceeding with the work that must be completed before the loans
described in this Outline of Funding can be consummated.

 

Executed as of the 14 day of August, 2008

 

NaturalNano, Inc.

Platinum Long Term Growth I, LLC

 

 

By: /s/ Cathy Fleischer

By: /s/Mark Nordlicht

Name: Cathy Fleischer

Name: Mark Nordlicht

Title: President

Title: General Manager

 

Longview Special Financing, Inc.

 

 

By: /s/ Francois Morax

Name: Francois Morax

Title: Director

 

 

 